Title: To George Washington from Thomas Johnson, Jr., 21 February 1774
From: Johnson, Thomas Jr.
To: Washington, George



Sir.
Annapo[lis] 21 February 1774

A Servant just now delivered me your Letter of Yesterday and told me he was to go out of Town in a few Hours. I expect Mr Calvert will be here Tomorrow or the next Day at farthest by whom I imagine I may cont[r]ive you a more particular and

satisfactory Answer than I can instantly—If you have the Instrumt by which Mr Adams engaged his Vessel for your Security or a Copy of it I should be obliged to you if an Oppty offers witht any extraordinary Trouble that you would send it to me. Your Attachment was renewed instantly on the Return of it.
I have a particular pleasure in your Approbation of our Grant of £3000 for the Western Roads—the ⟨Commrs⟩ are left very much at large. indeed we were not well enough acquainted with the Circumstances of the Country to be very precise in directing the Expenditure of the Money—I have the Honr to be one of seven intrusted in laying out the Money and am so far from a Self sufficiency in the Matter that I shall most gladly receive any Information on the Subject—permit me to assure you I think myself honoured by any Mark of your Confidence or Attention and that instead of thinking your Hints unseasonable I should be very much obliged by an enlargemt on the Subject—I made a shew of pushing for a further Sum for improving the River with a View to secure more certainly the £3000 for the Road for some people look on any Thing less given than requested as so much saved we had a smart struggle for the 3000£ but I have not been idle since[.] I have been endeavouring and I hope with Success to impress my Ideas of the Advantages and practicability of Water Carriage we are to have a Session about the 20th of next Month and I now expect we shall then do something effectual—I am determined never to cease tiezing till some thing is done—As soon as the Bill passed I took my Measures to give an Impression in the Back Country that the laying out the Money on the Road was left much in the Discretion of the ⟨Comrs⟩ who would govern themselves much by the Spirit & Exertion of the Back people I have the pleasure to understand it has so far answered my Expectation that 4 or 500£ is already subscribed to be laid out in assisting with the Road I wish there may be a Surplus not that I think any saving in £3000 is of much Consequence to the Province but if any Thing is saved I think there will be no Difficulty in getting the Application changed to the River—If I was less interested in Carriage from above and an easy Communication with the Back Country I dare say I should be better attended to but being fully satisfied of the general Advantage of cheap and easy Carriage through Potowmack it would be a false Delicacy not to attempt a public Good for fear of Suspicion of

my being actuated solely by private Interest. I purpose to write you fully by Mr Calvert—and remain Sir Your most obedt humble Servt

Ths Johnson Junr

